                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION
                              CIVIL ACTION NO. 3:19-CV-00050-GNS


FADI FAKHRI et al.                                                                 PLAINTIFFS

v.

LOUISVILLE-JEFFERSON COUNTY
METROPOLITAN GOVERNMENT et al.                                                  DEFENDANTS


                            MEMORANDUM OPINION AND ORDER

          This matter is before the Court on Defendants Louisville-Jefferson County Metro

Government and Louisville Metro Police Department’s Partial Motion to Dismiss (DN 6). The

matter is ripe for adjudication. For the reasons that follow, Defendants’ motion is GRANTED.

                                        I.     BACKGROUND

          This lawsuit was filed by Fadi Fakhri (“Fakhri”) and Qaderyia Fadaam (“Fadaam”) as

administrators of the estate of Raad Fakhri Salman (“Salman”) asserting violations of federal and

state law.1 (Compl. ¶¶ 1-8, DN 1). Defendant Brandon Hogan (“Hogan”) was at the relevant time

a sergeant employed by Defendant Louisville Metro Police Department (“LMPD”) of Defendant

Louisville-Jefferson County Metro Government (“Metro Government”).

          The events leading to this action occurred on July 5, 2018, in Louisville, Kentucky.

(Compl. ¶ 17). Salman was at the time suffering from an unspecified form of psychosis for which

he was prescribed Risperdal. (Compl. ¶ 16). Salman had not, however, been taking his Risperdal

in the days leading up to July 5 and had exhibited noticeable symptoms of mental illness. (Compl.

¶ 16).



1
    The Court will refer to these individuals collectively as “Plaintiffs.”
       Around 11:43 AM on July 5, Salman dialed 911 and requested police assistance at his

apartment. (Compl. ¶ 17). Salman spoke primarily Arabic but requested police assistance and

stated his address in English. (Compl. ¶ 20). A woman could be heard screaming in the

background, and at one point she too picked up the phone and requested police assistance. (Compl.

¶ 21). The 911 operator connected Salman to a language line where a translator attempted to

translate part of the conversation before putting her supervisor on the line. (Compl. ¶ 22). Because

of his mental state, Salman was unable to effectively answer many questions asked by the 911

workers. (Compl. ¶¶ 23-24). Notwithstanding this difficulty, a police Run Report shows the 911

workers understood some statements from Salman, including: Salman was inside the apartment

threatening to kill and torture his wife; Salman stated someone could send him back to Iraq; Salman

said police should come in twenty minutes or he would kill his wife; Salman repeatedly said he

couldn’t hear; Salman stated again that the police had twenty minutes to arrive or he would

“slaughter” his wife. (Compl. ¶ 25). The call disconnected at 11:59:25 AM. (Compl. ¶ 26). At

12:01:00 PM, the run reports states that LMPD Unit 416C was en route to Salman’s residence.

(Compl. ¶ 26).

       At 12:02:10 PM, the property manager of Salman’s apartment called 911 stating that a man

identified as Salman was threatening a woman with a knife. (Compl. ¶ 27). Additional units

responded, including a SWAT unit that Plaintiffs believe included Defendant Brandon Hogan

(“Hogan”), which responded at 12:05:00 PM. (Compl. ¶¶ 28-29). At the time, Hogan had been

engaged in a SWAT training exercise approximately half a mile from Salman’s apartment.

(Compl. ¶ 30).

       At 12:06:06 and 12:06:56 PM respectively, Salman placed two additional 911 calls.

(Compl. ¶ 31). When Hogan arrived, Salman was standing outside his apartment holding a knife,



                                                 2
and his wife, Fadaam, was sitting on the ground. (Compl. ¶¶ 32-34). Both Salman and Fadaam

were several feet from where Hogan stood with his weapon drawn. (Compl. ¶ 35). According to

the LMPD, Hogan ordered Salman to drop the knife multiple times, but Plaintiffs dispute this

account, noting that the 911 recording does not contain audio evidence of those orders, despite the

fact that Salman was holding his phone and other voices are audible in the background. (Compl.

¶ 36). Hogan then shot Salman multiple times in the face and head, killing him. (Compl. ¶ 38).

       Plaintiffs note that statements made by LMPD to media outlets indicated that Hogan fired

on Salman to allow Fadaam to flee to safety. (Compl. ¶ 38). Plaintiffs dispute this, however,

claiming that Fadaam’s sobs are audible on the 911 call, reflecting that she stayed by her husband’s

side after the shooting. (Compl. ¶ 38).

       Plaintiffs further note that someone can be heard on the 911 recording requesting an

ambulance at 12:07:32 PM, despite the fact that the Run Report does not indicate shots were fired

until 12:08:45. (Compl. ¶ 40). Assuming the 12:07:32 PM ambulance request is an accurate

measure of when Hogan shot Salman, Plaintiffs point out that, if the rest of the Run Report is to

be believed, Hogan managed to end his SWAT training exercise, go to his vehicle, travel a half

mile, find the relevant apartment, exit his vehicle, assess the situation, draw his weapon, give

multiple commands to Salman to drop the knife, witness Salman’s refusal to comply, reevaluate

the need to use deadly force, and shoot Salman all within a span of two minutes and thirty-two

seconds. (Compl. ¶ 41).

       In Count I, Plaintiffs charge that Hogan’s actions in such a short span violated the LMPD’s

Standard Operation Procedures Manual, were objectively unreasonable, and amount to an

unconstitutional use of excessive force in violation of 42 U.S.C. § 1983. (Compl. ¶¶ 46-58). In

Count II, Plaintiffs assert Metro Government is liable under Section 1983 for the ratification of or



                                                 3
tolerance of the customary violation of civil rights. (Compl. ¶¶ 59-77). In Count III, Plaintiffs

assert LMPD is similarly liable for ratification and tolerance of customary constitutional

violations, but add that LMPD is further liable because its failure to train and retrain officers with

respect to the use of force and implicit bias amounts to deliberate indifference. (Compl. ¶¶ 78-

99).

       Now, Defendants Metro Government and LMPD seek dismissal of Counts II and III,

arguing Plaintiffs have failed to state a claim upon which relief may be granted. (Defs.’ Mot.

Dismiss, DN 6 [hereinafter Defs.’ Mot.]). Additionally, Defendants seek dismissal of Plaintiffs’

state law claims on grounds of sovereign immunity.

                                       II.   JURISDICTION

       This action arises under the laws of the United States, and the Court has subject matter

jurisdiction under 28 U.S.C. § 1331.

                                III.     STANDARD OF REVIEW

       To survive dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6), “a complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted)

(citation omitted). A claim is facially plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. When considering a defendant’s motion to dismiss, the Court will “accept all the

[plaintiff’s] factual allegations as true and construe the complaint in the light most favorable to the

[plaintiff].” Hill v. Blue Cross & Blue Shield of Mich., 409 F.3d 710, 716 (6th Cir. 2005). “A

pleading that offers labels and conclusions or a formulaic recitation of the elements of a cause of




                                                  4
action will not do. Nor does a complaint suffice if it tenders naked assertion[s] devoid of further

factual enhancement.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted) (citation omitted).

                                       IV.     DISCUSSION

       A.      Count II Against Metro Government

       Under 42 U.S.C. § 1983, municipalities are not vicariously liable for the unconstitutional

actions of their employees. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). For

municipal liability to attach, a causal link must connect the alleged constitutional deprivation to a

policy or custom of the municipality. Deaton v. Montgomery Cty., 989 F.2d 885, 889 (6th Cir.

1993). “Monell is a case about responsibility.” Pembaur v. City of Cincinnati, 475 U.S. 469, 478

(1986). “The official policy requirement was intended to distinguish acts of the municipality from

acts of employees of the municipality, and thereby make clear that municipal liability is limited to

action for which the municipality is actually responsible.” Id. at 479-80 (internal quotation marks

omitted).

       To establish municipal liability, a plaintiff “must (1) identify the municipal policy or

custom, (2) connect the policy to the municipality, and (3) show that his particular injury was

incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing

Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). A plaintiff may show the

existence of an illegal policy or custom by showing “(1) the existence of an illegal official policy

or legislative enactment; (2) that an official with final decision making authority ratified illegal

actions; (3) the existence of a policy of inadequate training or supervision; or (4) the existence of

a custom of tolerance or acquiescence of federal rights violations.” Burgess v. Fischer, 735 F.3d

462, 478 (6th Cir. 2013) (citation omitted).




                                                  5
       Plaintiffs assert that Metro Government ratified Hogan’s alleged unconstitutional conduct.

(Compl. ¶¶ 62-69). To show ratification by a municipality, a plaintiff must plead facts sufficient

to establish both that a final policy maker approved an investigation, and that the investigation was

so inadequate as to amount to ratification of the alleged constitutional violation. Rush v. City of

Mansfield, 771 F. Supp. 2d 827, 861-62 (N.D. Ohio 2011).

       Plaintiffs have offered scant facts to support the ratification claim. While Plaintiffs argue

that an office tasked with auditing various city agencies made no recommendations with respect

to LMPD’s general use of force policies, and while Plaintiffs offer the more specific assertion that

no one was fired following Salman’s death, neither of these facts identify a final policy maker

either whose affirmative pronouncement or silence amounts to ratification by Metro Government.

(Compl. ¶¶ 62-67). Indeed, the language of the complaint specifically states that the office

allegedly charged with investigating incidents related to the use of force does not possess final

decision making authority and instead makes recommendations to various officials. (Compl. ¶

65). Plaintiffs’ total failure to identify a decision maker with final authority is fatal to their

ratification claim. Sweat v. Butler, 90 F. Supp. 3d 773, 785 (W.D. Tenn. 2015).

       Plaintiffs further allege that Metro Government customarily tolerates federal rights

violations. (Compl. ¶¶ 70-77). To establish liability under this standard, the custom asserted must

“be so permanent and well settled as to constitute a custom or usage with the force of law.” Monell,

436 U.S. at 691. “In turn, the notion of ‘law’ must include ‘[d]eeply embedded traditional ways

of carrying out state policy.’” Doe v. Claiborne Cty., 103 F.3d 495, 507-08 (6th Cir. 1996)

(alteration in original) (quoting Nashville, Chattanooga & St. Louis Ry. Co. v. Browning, 310 U.S.

362, 369 (1940)). “It must reflect a course of action deliberately chosen from among various

alternatives.” Id. at 508 (citation omitted).



                                                 6
       Plaintiffs here do nothing more than recite a string of legal conclusions bolstered by the

single vague allegation that the use of excessive force in this case is part of a pattern. Plaintiffs’

response is unhelpful as it merely restates the allegations in the Complaint and argues that such

statements are sufficient to state a claim. (Pls.’ Resp. Defs.’ Mot. Dismiss 3-5, DN 7 [hereinafter

Pls.’ Resp.]). Plaintiffs have not shown how the alleged inaction by the moving Defendants

represents a deliberately chosen course of action. Plaintiffs’ conclusory allegation that LMPD

failed to act in the face of overwhelming evidence of excessive force is nothing but a bare assertion.

Plaintiffs have therefore failed to establish a custom of tolerance of federal rights violations.

       B.      Count III Against LMPD

       First, LMPD is not an entity that can be sued. Matthews v. Jones, 35 F.3d 1046, 1049 (6th

Cir. 1994). Rather than dismissing this count in full, however, the Court will impute the count

against LMPD to Metro Government.

       As above, Plaintiffs assert theories of ratification and acquiescence in federal rights

violations, but they add a charge of municipal liability based on failure to train or retrain. (Compl.

¶ 80). With respect to ratification, Plaintiffs recycle the charge previously aimed at Metro

Government, contending that the absence of any record of discipline, investigation, or termination

following this incident amounts to ratification. (Compl. ¶¶ 81-86).

       The Complaint appears to blend theories of ratification and acquiescence amounting to

deliberate indifference against Metro Government. In Paragraphs 81 to 84, Plaintiffs focus on

LMPD supervisors, their knowledge of LMPD’s use of force protocol, and assert the inference that

LMPD’s record of inaction represents either a failure to investigate or a tacit approval of the use

of excessive force. Meanwhile, in Paragraphs 85 and 86, Plaintiffs assert the failure to investigate

amounts to deliberate indifference.



                                                  7
       Under the ratification theory, Plaintiffs’ claim fails as a matter of law because it does not

identify with any specificity a decision made by a decision-maker with ultimate authority. Rush,

771 F. Supp. 2d at 861-62.         “Ratification of a subordinate’s action requires more than

acquiescence—it requires affirmative approval of a particular decision made by a subordinate.”

Feliciano v. City of Cleveland, 988 F.2d 649, 656 (6th Cir. 1993) (citing City of St. Louis v.

Praprotnik, 485 U.S. 112, 130 (1988)).

       Plaintiffs’ tolerance/acquiescence theory fails for lack of specificity. Plaintiffs offer

baseless and conclusory statements that do little more than recite legal requirements. Plaintiffs

assert that LMPD officials have or should have access to information concerning incidents of

excessive force. This, in turn, means LMPD does or should investigate. But because Plaintiffs

are unaware of terminations or discipline resulting from excessive force investigations, and they

reason therefore that LMPD must have acquiesced to the use of excessive force. (Compl. ¶¶ 31-

83).

       These vague allegations do not create a plausible inference of acquiescence. Plaintiffs do

not, in fact, even allege that Defendants failed to investigate, merely that Plaintiffs are unaware of

any investigation. Plaintiffs do not even state whether they attempted to determine whether LMPD

conducted an investigation or how LMPD stymied Plaintiffs’ efforts to obtain that information.

“Although the factual allegations in a complaint need not be detailed, they ‘must do more than

create speculation or suspicion of a legally cognizable cause of action; they must show entitlement

to relief.’” Lambert v. Hartman, 517 F.3d 433, 439 (6th Cir. 2008) (quoting League of United

Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007)).2 Plaintiffs’ allegations are



2
  “In the context of Section 1983 municipal liability, district courts in the Sixth Circuit have
interpreted Iqbal’s standards strictly.” Hutchison v. Metro. Gov’t of Nashville & Davidson Cty.,
685 F. Supp. 2d 747, 751 (M.D. Tenn. 2010) (citations omitted). While true, the Court in
                                                  8
pure speculation and do not state a claim under an acquiescence theory. Plaintiffs claims for

ratification and acquiescence against LMPD will therefore be dismissed.

        Plaintiffs appear to revive their acquiescence claim in a separate section of the Complaint.

(Compl. ¶¶ 92-99). This section fares no better. Again, Plaintiffs recite almost exclusively legal

conclusions. The one relevant fact alleged—that there is overwhelming evidence of the use of

excessive force within LMPD—is so vague, speculative, and unsupported by citation as to render

it meaningless. This acquiescence claim is also dismissed.

        The next issue is whether Plaintiffs have properly pleaded that LMPD failed to train or

retrain its officers. “[T]he inadequacy of police training may serve as the basis for § 1983 liability

only where the failure to train amounts to deliberate indifference to the rights of persons with

whom the police come into contact.” City of Canton v. Harris, 489 U.S. 378, 388 (1989). Plaintiffs

may state a failure to train claim in two different ways. First, to show a generalized failure to train,

a plaintiff “must show prior instances of unconstitutional conduct demonstrating that the County

has ignored a history of abuse and was clearly on notice that the training in this particular area was

deficient and likely to cause injury.” Fisher v. Harden, 398 F.3d 837, 849 (6th Cir. 2005) (citations

omitted). Alternatively, “a single violation of federal rights, accompanied by a showing that a

municipality has failed to train its employees to handle recurring situations presenting an obvious

potential for such a violation, could trigger municipal liability.” Bd. of Cty. Comm’rs of Bryan

Cty. v. Brown, 520 U.S. 397, 409 (1997) (citation omitted). This second, single incident claim

applies “in a narrow range of circumstances” where “a violation of federal rights may be a highly




Hutchison further noted its discomfort with the heightened pleading standards, particularly in
Section 1983 cases. Id. at 752.
                                                   9
predictable consequence of a failure to equip law enforcement officers with specific tools to handle

recurring situations.” Id.

        It is unclear which theory Plaintiffs are attempting to advance, but under either standard

they fail to state a claim. Under the first standard, Plaintiffs have failed to specify any similar

incidents that might show that LMPD was on notice of the issue and acted with deliberate

indifference toward the problem. Alleging past similar occurrences is a necessary component to a

pattern of failure to train claim. Fisher, 398 F.3d at 849.

        Plaintiffs additionally argue that, because Hogan did not receive additional training after

he was previously found not to have used excessive force, LMPD is somehow liable for a general

failure to train claim. (Compl. ¶ 91). First, Plaintiffs have not shown that Hogan used excessive

force in the prior instance. The LMPD investigated and found he did not. No court of law appears

to have found otherwise. Further, Plaintiffs recite only the barest facts underpinning that prior

claim, rendering this Court unable to divine anything other than there was one complaint, the

complaint was investigated, and Hogan was cleared of any charges of excessive use of force.

Finally, this alleged single incident is clearly insufficient to create a plausible inference of a

systematic failure to train officers necessary to impose municipal liability. Gregory v. City of

Louisville, 444 F.3d 725, 753 (6th Cir. 2006).

        With respect to a single incident theory, Plaintiffs’ argument is that LMPD did not

implement implicit bias training until 2015 and that Hogan did not receive implicit bias training.

(Compl. ¶¶ 87-91). Plaintiffs do not explain how Hogan’s failure to receive implicit bias training

resulted in the alleged constitutional violation. This failure to allege causation is fatal to the single

incident claim. Moreover, no court has held that absence of implicit bias training fits within the

narrow range of instances representing a failure to equip law enforcement officers with specific



                                                   10
tools such that a federal rights violation is the highly predictable outcome. Plaintiffs have therefore

failed to state a single incident claim for failure to train.

        C.      Counts VII and VIII

        In Count VII, Plaintiffs assert a state law claim of negligent supervision against LMPD.

(Compl. ¶¶ 115-17). Metro Government is a government entity entitled to sovereign immunity

under Kentucky law. Lexington-Fayette Urban Cty. Gov’t v. Smolcic, 142 S.W.3d 128, 132 (Ky.

2004). As this Court has noted above, LMPD cannot be sued because it is a department of Metro

Government, which has also been named as a party to this action. Accordingly, because any claim

against Metro Government and its departments are barred by sovereign immunity, Count VII will

be dismissed.

        In Count VIII, Plaintiffs assert claims for punitive damages. (Compl. ¶¶ 118-19). Punitive

damages are not an available remedy against municipalities. City of Newport v. Fact Concerts,

Inc., 453 U.S. 247, 248 (1981). Therefore, the claim for punitive damages against Louisville Metro

and LMPD is dismissed.

                                       V.       CONCLUSION

        For the reasons set forth above, IT IS HEREBY ORDERED that Defendants’ Partial

Motion to Dismiss (DN 6) is GRANTED, and the claims asserted against Defendants Louisville-

Jefferson County Metro Government and Louisville Metro Police Department in Counts II, III,

VII, and VIII of the Complaint are DISMISSED WITH PREJUDICE.




cc:     counsel of record                                           September 3, 2019




                                                    11
